Citation Nr: 9915784	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  98-17 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran, who died on June 
[redacted] 1993.  The veteran served on active duty from July 1961 
to January 1989.  His decorations include the Vietnam Service 
Medal with 6 stars, the Vietnam Unit Cross of Gallantry, and 
the Combat Action Ribbon.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for the 
cause of the veteran's death, claimed as a result of exposure 
to herbicides.

Pursuant to an October 1998 Statement of the Case, the RO 
adjudicated the appellant's claim on a direct basis with 
consideration of provisions pertaining to service connection 
on a presumptive basis.  


REMAND

The appellant contends that a brain tumor was present during 
the veteran's period of active service, as evidenced by his 
complaints and treatment for severe migraine headaches both 
during service and following his discharge.  As the veteran's 
death occurred during a period of hospitalization for surgery 
to remove this brain tumor, it is the appellant's belief that 
the veteran's death is related to his period of active 
military service.  

The record indicates that the veteran was discharged from 
almost 30 years of active service in January 1989.  Post-
service medical records indicate that he began seeking 
treatment for impotence in 1991, and it was during the course 
of this treatment that an MRI brain scan revealed the 
presence of a hypothalamic mass (initially diagnosed in April 
1993).  The veteran subsequently underwent a right 
frontotemporal craniotomy for resection of the 
craniopharyngioma on May 26, 1993.  The veteran died in a 
private hospital on June [redacted] 1993, and an autopsy report 
indicates that his death was the result of a post-operative 
pulmonary embolism which developed following that surgery.  

Having reviewed the record, the Board has concluded that 
further evidentiary development must be conducted prior to 
adjudication of the claim on appeal.  In the Board's view, it 
is necessary to obtain a medical opinion regarding the date 
of earliest manifestation of the craniopharyngioma and 
whether or not the veteran's treatment for migraine 
headaches, which is shown both during service and following 
discharge, may be disassociated from the subsequent diagnosis 
of craniopharyngioma in 1993.  On remand, the appellant will 
be afforded an additional opportunity to present evidence and 
argument in support of her claim.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the appellant 
and ask that she provide information 
regarding the location of any additional 
medical records which might be pertinent 
to her claim for service connection for 
the cause of the veteran's death.  In 
particular, the appellant should be 
informed that records showing medical 
treatment in the period between January 
1989 (the date of the veteran's 
discharge) and 1991 (the year in which he 
began seeking treatment for impotence) 
would be helpful to her claim.  Utilizing 
the information provided by the 
appellant, the RO should contact all 
named caregivers and facilities in order 
to request copies of the pertinent 
records, apart from those records which 
have already been associated with the 
claims folder.  Any records obtained 
through these channels should be 
associated with the claims folder.  The 
appellant should also be notified of the 
opportunity to submit any additional 
records or documentation which are 
currently in her possession.  

2.  Upon completion of the foregoing, the 
RO should make the veteran's claims 
folder available for review by a VA 
physician with expertise in the area of 
oncology and/or brain tumors.  The 
examiner should be asked to review the 
veteran's entire medical history, to 
include all available service medical 
records, post-service medical records, 
and terminal hospital records.  Following 
a review of the medical evidence, the 
examiner should provide an opinion as to 
the date of the earliest manifestation of 
the brain tumor (craniopharyngioma) which 
was diagnosed in 1993.  In addition, the 
examiner should provide an opinion as to 
whether the veteran's treatment for 
migraine headaches, shown both during 
service (and more particularly, in the 
years shortly prior to discharge) as well 
as in the post-service period, may be 
clearly and unequivocally disassociated 
from the brain tumor which was 
subsequently diagnosed in 1993.  
Supporting medical documentation should 
be cited for any conclusions reached or 
opinions given, and complete rationales 
and bases should be provided and all 
medical findings/opinions explained in 
full.  If the requested opinions cannot 
be provided, the reasons therefor should 
be noted and explained.  The veteran's 
medical history must be reviewed prior to 
the rendering of any opinions, and to 
that end, a copy of this remand should be 
provided to the reviewer along with the 
claims folder.  

3.  Thereafter, the RO should review the 
claims folder in order to determine 
whether the specified evidentiary 
development has been completed and that 
the required medical opinions and 
findings have been provided.  If not, the 
RO should take appropriate steps to 
ensure that the necessary development is 
completed to the fullest extent possible.  
Upon completion of the specified 
development, the RO should readjudicate 
the appellant's claim based on all of the 
evidence which is now of record, in order 
to determine whether a favorable outcome 
is now warranted.  If the decision 
remains adverse, the RO should provide 
the appellant and her representative with 
a Supplemental Statement of the Case and 
appropriate amount of time within which 
to respond thereto.  This claim should 
thereafter be returned to the Board for 
further review, as appropriate.  

4.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling 
of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The purpose of this REMAND is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










